      Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 TERRELL JAMES,                          :
                                         :
                     Plaintiff,          :             19cv644 (DLC)
                                         :
                -v-                      :           OPINION AND ORDER
                                         :
 JOHN JAY COLLEGE, DONALD V. GRAY,       :
 Director, Office of Legal Counsel, John :
 Jay College, NEIL STEWART, SUSAN        :
 JEFFREY, and RAJENDRA SINGH, Director :
 of Human Resources,                     :
                                         :
                     Defendants.         :
                                         :
 --------------------------------------- X

Appearances:

For the Plaintiff:
Lennox Stephen Hinds
Stevens, Hinds & White, P.C.
116 West 111th Street
New York, NY 10026

For the Defendants:
John Michael Schwartz
Office of the New York State Attorney General
28 Liberty Street
New York, NY 10005


DENISE COTE, District Judge:

     This is the second of two actions brought by Terrell James

(“James”) against his employer the City University of New York-

John Jay College (“John Jay”) and individual defendants

(collectively, the “Defendants”).      In this and in his prior

action, James principally asserts claims under 42 U.S.C. §§ 1983
         Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 2 of 24



and 1981, the New York State Human Rights Law (“NYSHRL”), 1 the

New York City Human Rights Law (“NYCHRL”), 2 and New York common

law. 3   In the instant action, James has also alleged that John

Jay retaliated against him for voicing safety concerns in

violation of § 240 of the New York Labor Law (“NYLL”).             The

Defendants have moved to dismiss this action as barred by the

doctrine of res judicata and for its failure to state a claim.

For the reasons that follow, the Defendants’ motion is granted

in part.     With one exception, all claims based on events

occurring prior to November 9, 2018 are dismissed as barred by

res judicata.      The motion to dismiss is also granted in part as




1 James pleads this claim under the “New York State Civil Rights
Law,” but cites to the statutory provisions containing the
NYSHRL. N.Y. Exec. Law § 296 et seq. Because the complaint
cites the statutory provisions of the NYSHRL, and because the
Civil Rights Law is inapposite, the SAC is assumed to bring the
Fifth Cause of Action pursuant to the NYSHRL.

2 The SAC brings this claim under the “New York City Human Rights
Code,” but cites to what is commonly referred to as the New York
City Human Rights Law, or NYCHRL. New York City, N.Y., Code §
8-107 et seq.

3 James’ prior action also brought claims pursuant to 42 U.S.C.
§§ 1985 and 1986 and Title VII of the Civil Rights Act of 1964,
42 U.S.C. 2000e et seq. The prior action also named as
defendants Anthony Bracco, John Jay’s Director of Facilities,
and Anne Goon, the Administrative Superintendent at the college.
Bracco and Goon were named in the Complaint and First Amended
Complaint in the instant action but are not named in the Second
Amended Complaint.

                                       2
         Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 3 of 24



to those claims that survive the application of the doctrine of

res judicata.

                                  Background

     The following describes the history of the prior action and

is drawn from the Second Amended Complaint (“SAC”) in this

action, including documents upon which it relies.            For the

purposes of deciding this motion, plaintiff’s factual

allegations in the SAC are accepted as true and all reasonable

inferences are drawn in plaintiff’s favor.

     Terrell James, who identifies as an African-American, began

working in the facilities department at John Jay on February 27,

2013.     Defendant Neil Stewart (“Stewart”) was James’ supervisor

until March 2019, when defendant Susan Jeffrey (“Jeffrey”)

replaced Stewart.       Defendant Rajendra Singh (“Singh”) was the

director of human resources at John Jay from 2015 through the

present.     Defendant Donald Gray (“Gray”) is described as the

Director of John Jay’s Office of Legal Counsel. 4

    I.    The Prior Action

     On March 22, 2016, James filed a grievance against Stewart

for discriminating against him in his work assignments.             On

March 5, 2018, James commenced an action before this Court

against John Jay and Stewart alleging claims of discrimination.


4 Defendants dispute that Gray is either a lawyer or the Director
of John Jay’s legal department.

                                       3
        Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 4 of 24



See James v. John Jay Coll., et al., No. 18CV1777 (DLC) (“James

I”).    On July 6, 2018, James amended his complaint to bring

discrimination claims against, among others, all of the

defendants currently named in the SAC except Jeffrey.

       The plaintiff’s allegations in James I focused on Stewart’s

alleged discriminatory and retaliatory treatment of James.               It

alleged principally that Stewart assigned James out-of-title and

undesirable tasks that required James to work alone on tall

ladders, that Stewart subjected James to excessive scrutiny, and

that James received a negative Letter of Guidance in retaliation

for his opposition to Stewart’s discrimination.

       On October 10, 2018, the defendants in James I moved to

dismiss the amended complaint, and plaintiff was given a further

opportunity to amend until November 9, 2018.          Plaintiff did not

file a second amended complaint or oppose the defendants’

motion.    The action was dismissed on November 20, 2018.          On

November 26, James’ motion to reinstate the action and grant him

leave nunc pro tunc to file a second amended complaint was

denied.

       James appealed the dismissal of James I.        On September 9,

2019, the Second Circuit remanded James I with instructions to

clarify the grounds for dismissal and, if necessary, decide the

motion to dismiss.      James v. John Jay Coll. of Criminal Justice,

776 F. App’x 723 (2d Cir. 2019).          The Second Circuit mandate


                                      4
          Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 5 of 24



issued on September 30, 2019.          On November 12, 2019, this Court

again dismissed the action.         James v. John Jay Coll., No.

18CV1777 (DLC), 2019 WL 5887364, at *1 (S.D.N.Y. Nov. 12, 2019).

The November 12 Order described how James had repeatedly failed

to diligently prosecute the case or comply with court orders.

As a result, dismissal was appropriate pursuant to Fed. R. Civ.

P. 41(b). 5

    II.    The Instant Action

       While his appeal in James I was pending, James filed the

instant action on January 23, 2019 and an amended complaint on

May 29, 2019.       On December 12, 2019, John Jay, Stewart, Singh,

Gray, and the two previously named defendants 6 moved to dismiss

the amended complaint, and James was given a final opportunity

to amend or oppose the motion.          James filed the SAC on December

31, 2019.      By that date, this Court had again dismissed James I.

       The following sets of allegations appear in the SAC.                The

SAC asserts that, acting with discriminatory intent, Stewart

kept James on probationary status for almost two years; it does

not explain when that occurred.          The SAC makes a series of

allegations against both Stewart and Jeffrey.            It alleges that

after James I concluded, Stewart and Jeffrey discriminated


5   James has not appealed the November 2019 dismissal on remand.

6 Jeffrey was not then a named defendant and did not join this
motion.

                                        5
      Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 6 of 24



against him by assigning him undesirable and/or out-of-title

work and subjecting him to excessive scrutiny.         In giving him

such assignments, they also retaliated against him because he

had complained internally about his treatment and because he

commenced James I.    The SAC also asserts that Stewart and

Jeffrey retaliated against James, requiring him to work on high

ladders, because James had complained of unsafe working

conditions that violated Occupational Safety and Health

Administration (“OSHA”) rules.

     There are several allegations that do not name either

Stewart or Jeffrey.      The SAC alleges that Singh and Gray were

responsible for approving “pay differentials,” and that James

did not receive those payments from 2015 thorough 2017, while

white employees did. 7    Finally, the SAC contends that, in

violation of the Equal Protection Clause, James was not informed

by anyone at John Jay that a Letter of Guidance had been placed

in his personnel file.

     The SAC asserts that each of these actions were in

violation of 42 U.S.C. §§ 1983 and 1981a, the NYSHRL, and the

NYCHRL.   In a separate cause of action, the SAC asserts that




7 Neither the SAC nor plaintiff’s brief in opposition to this
motion describes what a “pay differential” is. In their brief
in support of the motion to dismiss, the Defendants maintain
that they do not know what that term denotes.



                                    6
      Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 7 of 24



John Jay retaliated against James, in violation of NYLL § 240,

because he filed a grievance complaining that he was being

compelled to work alone on a thirteen-foot ladder.         In

retaliation, John Jay revised his schedule on some unspecified

date to deny him the opportunity to earn weekend overtime pay. 8

Finally, all of this, James alleges, constituted intentional

infliction of emotional distress, entitling him to damages under

New York common law.

     John Jay, Gray, and Stewart moved to dismiss the SAC on

January 17, 2020.    James opposed the motion on February 6.

Jeffrey and Singh filed their motion to dismiss on February 13. 9

James opposed that motion on February 21.        The two motions were

fully submitted by February 28.

                               Discussion

     The Defendants move to dismiss the claims in the SAC on the

grounds that all claims against John Jay, Gray, Singh, and


8 The SAC pleads this claim under NYLL § 240. That provision
requires building owners to give workers “proper protection”
when those workers use, inter alia, ladders. N.Y. Lab. Law §
240. Both the SAC and plaintiff’s opposition, however, describe
the discriminatory conduct as retaliation, not the assignment
itself, and plaintiff’s opposition characterizes this claim as
one for a violation of “the Whistleblower Act.” The Seventh
Cause of Action is therefore properly construed as one brought
pursuant to New York’s public-employer whistleblower statute,
N.Y. Civ. Serv. Law § 75-b.

9 Jeffrey and Singh were not named in the original complaint in
this action and were not served with the SAC until January 31,
2020.

                                    7
         Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 8 of 24



Stewart are barred by res judicata; that the SAC fails to state

a claim; and that sovereign immunity bars all claims against

John Jay and the other Defendants in their official capacities.

These issues will be addressed in turn.

I.   Res Judicata

     Defendants John Jay, Stewart, Gray, and Singh argue that

res judicata bars all claims against them.           The plaintiff

concedes that the judgment in James I is entitled to res

judicata effect but contends that only those claims arising from

events that occurred before the filing of James I are barred.

The Defendants’ motion is granted insofar as the claims rest on

events that occurred before November 9, 2018, which is the date

on which the plaintiff had a final opportunity to amend his

pleading in James I, so long as those events are sufficiently

related to events described in the James I pleadings.

     “A court may consider a res judicata defense on a Rule

12(b)(6) motion to dismiss when the court’s inquiry is limited

to a plaintiff’s complaint, documents attached or incorporated

therein, and materials appropriate for judicial notice.”

TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 498 (2d Cir.

2014).     The doctrine of res judicata “bars the subsequent

litigation of any claims that were or could have been raised in

a prior action.”       Citigroup, Inc. v. Abu Dhabi Inv. Auth., 776




                                       8
      Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 9 of 24



F.3d 126, 128 n.1 (2d Cir. 2015). 10     Res judicata is derived from

the fundamental principle that “the plaintiff must bring all

claims at once against the same defendant relating to the same

transaction or event.”     Soules v. Conn. Dept. of Emergency

Servs. and Pub. Prot., 882 F.3d 52, 55 (2d Cir. 2018) (citation

omitted).   A defendant seeking to dismiss a claim on the basis

of res judicata must show that “(1) the previous action involved

an adjudication on the merits; (2) the previous action involved

the same adverse parties or those in privity with them; and (3)

the claims asserted in the subsequent action were, or could have

been, raised in the prior action.”       Marcel Fashions Grp., Inc.

v. Lucky Brand Dungarees, Inc., 779 F.3d 102, 108 (2d Cir. 2015)

(citation omitted).

     As to the first factor, dismissal pursuant to 41(b), Fed.

R. Civ. P., for failure to prosecute is an adjudication on the

merits.   Fed. R. Civ. P. 41 itself provides that a dismissal

under subdivision (b) constitutes an adjudication on the merits,

unless the dismissal is for lack of personal jurisdiction,

improper venue, or failure to join a party.        See also Plaut v.

Spendthrift Farm, 514 U.S. 211, 228 (1995) (“The rules of

finality, both statutory and judge made, treat a dismissal . . .


10Res judicata encompasses two doctrines: claim preclusion and
issue preclusion. Marcel Fashions Grp., Inc. v. Lucky Brand
Dungarees, 898 F.3d 232, 236 (2d Cir. 2018). Only the former is
at issue here.

                                    9
     Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 10 of 24



for failure to prosecute[] as a judgment on the merits.”); La

Societe Anonyme des Parfums Le Galion v. Jean Patou, Inc., 495

F.2d 1265, 1275 (2d Cir. 1974) (“[A] dismissal for failure to

prosecute an action operates as an adjudication on the merits,

unless the court specified otherwise.”).

     Turning to the third factor, to determine whether a new

suit raises claims that were or could have been asserted in a

prior suit, courts

     consider whether the second lawsuit concerns the same
     claim -- or nucleus of operative facts -- as the first
     suit, applying three considerations: (1) whether the
     underlying facts are related in time, space, origin,
     or motivation; (2) whether the underlying facts form a
     convenient trial unit; and (3) whether their treatment
     as a unit conforms to the parties’ expectations.

Soules, 882 F.3d at 55 (citation omitted).       Res Judicata

therefore “precludes not only litigation of claims raised and

adjudicated in a prior litigation between the parties (and their

privies), but also of claims that might have been raised in the

prior litigation but were not.”      Marcel Fashions Grp., 779 F.3d

at 108.

     Accordingly, the doctrine “may apply where some of the

facts on which a subsequent action is based post-date the first

action but do not amount to a new claim.”       TechnoMarine SA, 758

F.3d at 501 (citation omitted).      Similarly, “[a] party cannot

avoid the preclusive effect of res judicata by asserting a new

theory or a different remedy.”     Brown Media Corp. v. K&L Gates,


                                   10
        Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 11 of 24



LLP, 854 F.3d 150, 157 (2d Cir. 2017) (citation omitted).             So

long as conduct following the commencement of the prior action

“can support a cause of action on its own[,] [however], it is

the basis of a new cause of action not precluded by the earlier

judgment.”     TechnoMarine SA, 758 F.3d at 503.

     Apart from allegations against Jeffrey, all of the

allegations in the SAC concern the kinds of events raised in the

James I complaint and amended complaint with the following

exception.     The James I amended complaint, which was filed on

July 6, 2018, did not include allegations concerning pay

differentials.

     The amended complaint in James I brought claims against

John Jay, Stewart, Gray, Singh, and two defendants not named

here.    Its principal claims arose from allegations that Stewart

had harassed, micromanaged, and disciplined James and required

him to work alone on a ladder ten feet off the ground in

violation of OSHA regulations, and on one occasion in August of

2015 on a thirteen-foot ladder.         It explained that on March 22,

2016, James filed a grievance against Stewart for his

discriminatory treatment of James, and in retaliation, on April

27, 2016, James was given a Letter of Guidance with false

accusations against him and was no longer given overtime work.

In July 2017, John Jay changed James’ work schedule so that he

no longer worked on Saturdays, but only Monday through Friday.


                                      11
     Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 12 of 24



James contends that this was a discriminatory and retaliatory

act, and he grieved that change to Singh through his union’s

collective bargaining agreement.        At some point in 2017,

however, his schedule was changed again so that he worked

Saturdays but not Fridays.

     The Defendants’ motion therefore is largely granted.          It is

denied, however, to the extent it seeks to bar, through

application of the doctrine of res judicata, any discriminatory

treatment of James by Stewart that followed November 9, 2018,

the date on which James had a final opportunity to amend his

James I complaint.   Similarly, it is denied as to any

retaliatory action taken by Stewart following November 9, 2018

due to James’ filing of James I or the instant action.         Finally,

James’ allegation that Singh and Gray denied him “differential

payments” is not barred since the James I amended complaint did

not contain such allegations.

     Defendants argue that the doctrine of res judicata bars all

claims against every defendant aside from Jeffrey.         That is

incorrect.   Any act taken by Stewart to discriminate or

retaliate against James following November 9, 2018 was not

included in the prior suit.     Nor could it have been, since James

I was thereafter dismissed with prejudice.        To the extent,

therefore, that the treatment following that date constituted an

act of discrimination or retaliation, or created a hostile work


                                   12
     Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 13 of 24



environment, it is a separate transaction from those pursued in

the prior suit.

     The Defendants contend that the pay differential claim in

the SAC is barred by James I, not because the plaintiff’s

pleadings in that earlier action identified the failure to

provide differential pay as an act of discrimination, but

because James I brought other claims of discrimination.          As a

result, they assert, James had a duty to identify every type of

discrimination that he was experiencing.       The application of res

judicata hinges, however, on whether the claims arise from the

same nucleus of operative facts.        James I principally addressed

discriminatory treatment in work assignments and retaliation for

James’ complaints about that treatment.       It did not allege that

he was given a different rate of pay because of his race.          The

claim regarding the pay differential, therefore, survives.

     For his part, James appears to contend that the relevant

cutoff date for res judicata purposes is the date on which he

filed James I -- March 5, 2018.      This ignores James’ numerous

opportunities to supplement his complaint in James I with

additional factual predicates and legal theories.         Because those

opportunities did not lapse until November 9, 2018, that latter

date is the appropriate demarcation for res judicata purposes.

     James also argues that his claims concerning the letter of

caution (or guidance) that was issued to him in 2016 survive


                                   13
      Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 14 of 24



because he did not discover until 2019 that it had been placed

in his permanent personnel file.         James acknowledges that he

brought claims premised on the issuance of this letter in James

I.   If he had pursued James I beyond the pleading stage he would

have discovered the fact on which he now relies to preserve this

claim.   In any event, that letter is incorporated by reference

in the SAC and it informed him in its body that it “will be

placed in your personal file with the college.”         All claims

concerning the 2016 letter are barred. 11

     Following application of res judicata principles,

therefore, the only claims that survive this branch of the

Defendants’ motion to dismiss are the following: (1) claims

against John Jay, Stewart and Jeffrey for race discrimination

occurring after November 9, 2018; 12 (2) claims against John Jay,

Stewart and Jeffrey for retaliation following November 9, 2018

for the filing of James I and this lawsuit; and (3) claims




11James also seeks an injunction that his personnel file be
purged of disparaging statements. This request for relief
relates to the 2016 letter and is also barred by res judicata.

12To the extent evidence of conduct occurring before November 9,
2018 is relevant to the claims properly pursued at trial, that
evidence may be admissible.




                                    14
      Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 15 of 24



against John Jay, Singh and Gray for pay differential

discrimination during the period 2015 to 2017. 13

II.   Rule 12(b)(6) Failure to State a Claim

      The Defendants move to dismiss each of the remaining claims

on the ground that the SAC fails to state a claim.          “To survive

a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is

plausible on its face.”     Geffner v. Coca-Cola Co., 928 F.3d 198,

199 (2d Cir. 2019) (citation omitted).        “A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”         Charles v.

Orange County, 925 F.3d 73, 81 (2d Cir. 2019).         When a party

moves to dismiss for failure to state a claim upon which relief

can be granted under Rule 12(b)(6), Fed. R. Civ. P., a court

must “constru[e] the complaint liberally, accept[] all factual

allegations as true, and draw[] all reasonable inferences in the

plaintiff’s favor.”     Coal. for Competitive Elec., Dynergy Inc.




13 Based on this ruling, the SAC’s Sixth Cause of Action against
John Jay for violation of New York Civil Service Law § 75-b is
dismissed in its entirety. That claim rests on James’ loss of
overtime pay due to a retaliatory change in his schedule. Those
changes in schedule occurred in 2017 and were pleaded in James
I.

                                    15
      Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 16 of 24



v. Zibelman, 906 F.3d 41, 48-49 (2d Cir. 2018) (citation

omitted).

     The SAC’s surviving allegations are the following.           It

asserts that Jeffrey assigned James on May 3, 2019 to clean

elevator tracks, that Jeffrey required James on December 5, 2019

to work alone on a ladder above twenty feet, and that both

Stewart and Jeffry assigned James out-of-title work following

November 28, 2018. 14   It further asserts that they did not give

such assignments to white employees.       From these allegations,

James asserts claims of discrimination, retaliation, and the

creation of a hostile work environment against John Jay, Stewart

and Jeffrey.   The motions to dismiss these claims are denied.

     Finally, the SAC asserts that in response to his complaint

to the Human Resources department that he had not received his

differential payments for 2015 to 2017, James was informed that

“his pay differential required the approval of” Singh and Gray.

James asserts that white employees have received pay

differentials.    It appears that the SAC brings a claim of race




14The SAC recites the date November 28, 2019. It is assumed for
purposes of this motion that James intended to assert continuing
discrimination since November 28, 2018.

                                    16
        Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 17 of 24



discrimination for this deprivation against John Jay, Singh and

Gray.

     There are three claims to which this branch of the

Defendants’ motions to dismiss succeeds.          They are addressed in

turn.

          a. Section 1983

     John Jay, Singh and Gray have moved to dismiss the claims

against them related to the pay differential.           Those claims are

brought under § 1983, and appear to be brought as well under 42

U.S.C. § 1981a, the NYSHRL, and the NYCHRL.

     “To state a claim under § 1983, a plaintiff must allege two

elements: (1) the violation of a right secured by the

Constitution and laws of the United States, and (2) the alleged

deprivation was committed by a person acting under color of

state law.”     Vega v. Hempstead Union Free Sch. Dist., 801 F.3d

72, 87–88 (2d Cir. 2015) (citation omitted).           Additionally, in

the employment context, the defendant must have acted with

“discriminatory intent” and that intent must have been a “‘but-

for’ cause of the adverse employment action or the hostile

environment.”      Naumovski v. Norris, 934 F.3d 200, 214 (2d Cir.

2019).    Dismissal is appropriate where a causal connection is

not alleged or reasonably inferred from the complaint.            See,

e.g., Farooqi, v. New York Dep’t Ed., et al., No. 19CV3436

(DLC), 2020 WL 1809290, at *2 (S.D.N.Y. Apr. 9, 2020).            Finally,


                                      17
      Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 18 of 24



when a § 1983 suit is brought against an individual government

actor, “a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has

violated the Constitution.”      Ashcroft v. Iqbal, 556 U.S. 662,

676 (2009). 15

     The lone § 1983 claim against Singh and Gray, a disparate

treatment claim, is dismissed.      The SAC asserts that James “was

told that his pay differential required the approval of” Singh

and Gray.   Drawing all inferences in favor of James, the

totality of the wrongdoing alleged against Singh and Gray is

that someone in the Human Resources department once told James

that these two individuals held jobs at John Jay that included

the duty of approving any “pay differential” adjustments to an

employee’s wages.    While the SAC also alleges that James has not

received such payments but that some others, “mostly white”

employees, have received such payments, this is insufficient to


15The Second Circuit has suggested that supervisors could be
subject to liability pursuant to § 1983 even where the
supervisor was not directly involved in the conduct. See Colon
v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995). The Second
Circuit has recognized that Iqbal’s personal involvement
requirement is in tension with Colon’s more capacious view of
personal involvement for the purposes supervisory liability.
Raspardo v. Carlone, 770 F.3d 97, 117 (2d Cir. 2014) (“We have
not yet determined the contours of the supervisory liability
test, including the gross negligence prong, after Iqbal.”).
Here, however, the SAC does not allege that Gray or Singh were
James’ supervisor. They are therefore no different than any
other state actor -- James must plead their direct involvement
in order to state a claim for relief under § 1983.

                                    18
     Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 19 of 24



plead a claim of intentional discrimination against either

individual defendant.

     Neither Singh nor Gray is alleged to have been the person

at John Jay responsible for the decision about who would qualify

for differential pay, for creating any racial disparities in the

decisions about differential pay, or even for rejecting a

request by James for such pay.     Nor does the SAC allege that

either Singh or Gray were aware of either the dispute about

James’ “pay differential” or a pattern of racial disparity.            The

SAC does not allege that Singh and Gray’s actions were the “but

for” cause of James’ injury; it does not assert that they acted

at all or that they refused to act when they should have.          As a

result, the SAC does not state a claim against Singh or Gray for

disparate treatment.    For these same reasons, to the extent that

the SAC may be read as pleading claims against these two

defendants for violating either state or city laws forbidding

disparate treatment, those claims are also dismissed. 16

       b. Section 1981a

     John Jay moves to dismiss the claim against it brought

pursuant to § 1981(a).    That motion is granted.




16Both the NYSHRL and the NYCHRL provide for individual
liability only for those personally involved in discrimination.
Tolbert v. Smith, 790 F.3d 427, 434 n.3 (2d Cir. 2015) (NYSHRL);
Feingold v. New York, 366 F.3d 138, 158-59 (2d Cir. 2004)
(NYCHRL).

                                   19
     Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 20 of 24



     James asserts that he is entitled to money damages from

John Jay pursuant to 42 U.S.C. § 1981a.       Section 1981a provides

for damages “[i]n an action brought by a complaining party under

section 706 or 717 of the Civil Rights Act of 1964 against a

respondent who engaged in unlawful intentional discrimination.”

42 U.S.C. § 1981a.   Section 1981a creates remedies for

plaintiffs bringing suit under Title VII of the Civil Rights Act

of 1964; it is not an independent cause of action.         See Gebser

v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 283 (1998)

(“Title VII contains an express cause of action, § 2000e–5(f),

and specifically provides for relief in the form of monetary

damages, § 1981a.”).    Because the SAC does not plead a Title VII

violation, § 1981a is inapposite and the Third Cause of Action

is dismissed.

       c. Intentional Infliction of Emotional Distress

     The Defendants move to dismiss James’ final cause of

action, which is for intentional infliction of emotional

distress.   That motion is granted.

     To state a claim for intentional infliction of emotional

distress under New York law, a plaintiff must allege:         “(1)

extreme and outrageous conduct; (2) intent to cause, or reckless

disregard of a substantial probability of causing, severe

emotional distress; (3) a causal connection between the conduct

and the injury; and (4) severe emotional distress.”         Conboy v.


                                   20
       Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 21 of 24



 AT & T Corp., 241 F.3d 242, 258 (2d Cir. 2001); Restatement

 (Second) of Torts § 46.     “The conduct must be so outrageous in

 character, and so extreme in degree, as to go beyond all

 possible bounds of decency, and to be regarded as atrocious, and

 utterly intolerable in a civilized society.”         Id.    The

 allegations in the SAC do not constitute that level of conduct,

 and this tort claim is dismissed.

III.   Sovereign Immunity

       As a result of the rulings outlined above, claims against

 John Jay, Stewart and Jeffrey for discrimination and retaliation

 remain.   John Jay seeks a dismissal of all claims against it as

 barred by its sovereign immunity.        That motion is granted.

       “[A]s a general rule, state governments may not be sued in

 federal court unless they have waived their Eleventh Amendment

 immunity, or unless Congress has abrogated the states’ Eleventh

 Amendment immunity when acting pursuant to its authority under

 Section 5 of the Fourteenth Amendment.”        Gollomp v. Spitzer, 568

 F.3d 355, 366 (2d Cir. 2009) (citation omitted).           Sovereign

 immunity “extends beyond the states themselves to state agents

 and state instrumentalities that are, effectively, arms of a

 state.”   Mary Jo C. v. New York State & Local Ret. Sys., 707

 F.3d 144, 152 (2d Cir. 2013).      CUNY and its senior colleges are

 conclusively “arm[s] of state.”       Clissuras v. City Univ. of New

 York, 359 F.3d 79, 83 (2d Cir.) (per curiam), supplemented sub


                                     21
     Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 22 of 24



nom. Clissuras v. City of Univ. of New York, 90 F. App’x 566 (2d

Cir. 2004)(finding that New York State “is responsible for

paying money judgments entered against CUNY senior colleges” and

that “ultimate control over how CUNY is governed and operated

rests with the state”).

     Accordingly, neither states nor their agents may be sued

for damages in federal court on § 1983 claims.        Will v. Michigan

Dep’t of State Police, 491 U.S. 58, 71 (1989); Quern v. Jordan,

440 U.S. 332, 345 (1979).     The same is true for parallel state

and city law claims: the NYSHRL does not waive New York State’s

sovereign immunity, or that of its instrumentalities or

employees acting in their official capacities, and New York City

would be without authority to do so.      Feingold, 366 F.3d at 149;

Widomski v. State Univ. of New York (SUNY) at Orange, 933

F.Supp.2d 534, 554 n.16 (S.D.N.Y. 2013), aff’d, 748 F.3d 471 (2d

Cir. 2014).

     A plaintiff may, by contrast, bring a § 1983 claim against

state officials in their individual capacities for damages or

injunctive relief.   See Hafer v. Melo, 502 U.S. 21, 23, (1991).

Similarly, the Eleventh Amendment does not bar claims against

defendants in their individual capacities for violations of

state or municipal law.    Bad Frog Brewery, Inc. v. New York




                                   22
     Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 23 of 24



State Liquor Auth., 134 F.3d 87, 102 (2d Cir. 1998) (citation

omitted).    See also Feingold, 366 F.3d at 157-59.

     The SAC does not appear to plead any claim against Stewart

and Jeffrey in their official capacities.       Their titles are not

cited in the caption.    The SAC is therefore construed as

bringing claims against Stewart and Jeffrey solely in their

individual capacities.    James’ claims against these two

individuals for violating § 1983, the NYSHRL, and the NYCHRL may

therefore proceed against those defendants individually.          In the

event the plaintiff intended to sue them in their official

capacity, those claims would be dismissed.

     As set forth above, James may not bring suit against John

Jay for damages.    All claims against John Jay are therefore

dismissed.

     In opposition to the motion to dismiss based on application

of the doctrine of sovereign immunity, James does not argue that

any of the analysis set forth above is wrong.        Instead, James

bases his opposition solely on the argument that in enacting

Title VII, Congress abrogated state sovereign immunity.          The

instant suit may proceed against John Jay, James maintains,

because James I pleaded a Title VII violation and John Jay

retaliated against James for bringing James I.        The inclusion of

a Title VII claim in James I, however, does not act to abrogate




                                   23
     Case 1:19-cv-00644-DLC Document 63 Filed 04/20/20 Page 24 of 24



John Jay’s immunity as to the § 1983 claim pleaded in this

action.   Moreover, the SAC does not plead a Title VII claim.

                              Conclusion

     Defendants’ January 17 and February 13 motions to dismiss

are granted in part.    James may proceed with his § 1983, NYSHRL

and NYCHRL claims against Stewart and Jeffrey individually based

on alleged discriminatory and retaliatory conduct that occurred

after November 9, 2018.    Defendants’ motions are granted as to

all other counts and claims.     All claims against John Jay, Singh

and Gray are dismissed.

Dated:     New York, New York
           April 20, 2020


                                 ________________________________
                                            DENISE COTE
                                    United States District Judge




                                   24
